Citation Nr: 1606488	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a stab wound to the right thigh and leg.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a bilateral hand condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran indicated in his substantive appeal that he was not appealing the claim for bilateral hearing loss; consequently, the matter is no longer before the Board.  See March 2014 VA Form 9, Appeal to the Board. 

The Veteran presented testimony before the Board in December 2015; the transcript has been obtained. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

The record compiled for appellate review is incomplete.  The following records have not been associated with the virtual record: the updated VA clinical records of the Veteran dated from December 2010 to the present; private treatment records of the Veteran for the claimed conditions (BVA Transcript at 10); the disability determination and supporting medical records from the Social Security Administration (SSA)(only records in support of the Veteran's SSA supplemental security income have been obtained); service personnel records; and hospitalization records from Camp Lejeune, North Carolina, dated in 1980.  38 C.F.R. § 3.159(c)(1), (2).

The Veteran was afforded a VA audio examination in October 2010.  An additional opinion was sought and rendered in January 2011.  The Board finds the opinion inadequate  in light of the missing records as it is essential that each disability be viewed in relation to its history.  A new examination is warranted that takes into account noise exposure conceded by VA as a result of the Veteran's duties as an auto mechanic, as well as the Veteran's assertions and the fact that he is competent to report  certain events having occurred during service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  38 U.S.C.A. § 5103A.

The Veteran has not been afforded a VA examination in connection with his claims pertaining to his stab wound of the right thigh, feet, shoulders, and hands.  Through testimony before the Board and statements, the Veteran claims he was stabbed in the right thigh during service for which he received 40 stitches and given crutches for two months.  He contends that his bilateral foot condition is the result of having high arches and marching with boots on during training.  He asserts his shoulder and hand conditions are the result of heavy lifting and his duties as an auto mechanic.  The Veteran's DD 214 confirms his duties as an auto mechanic.  The Veteran has been diagnosed with right rotator cuff tendinopathy, as well as metatarsalagia, pes cavus, mild hallux valgus, hammertoes, and degenerative changes in the feet.  He has complained of hand pain, swelling, and numbness.  The Veteran is competent to report certain events having occurred during service and on symptoms experienced and treatment provided both during and since his service.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record copies of the updated VA clinical records of the Veteran dated from December 2010 to the present.  All requests for records and their responses must be associated with the claims folder.

2.  After securing the necessary releases, obtain for the record copies of private treatment records of the Veteran for the claimed conditions.  The Veteran must include the name of the private provider, the address, the disability for which treatment was sought, and the specific dates of treatment.  All requests for records and their responses must be associated with the claims folder.

3.  Contact the appropriate record depository and obtain for the record copies of the Veteran's service personnel file (note: a May 2010 request for information shows only service personnel records were retired to the National Personnel Records Center).  All requests for records and their responses must be associated with the claims folder. 

4.  Contact the base hospital at Camp Lejeune, North Carolina, and obtain for the record copies of treatment of the Veteran dated in 1980 for a stab wound to the right thigh/leg.  All requests for records and their responses must be associated with the claims folder. 

5.  Obtain the disability determination and supporting medical records from the SSA. All requests for records and their responses must be associated with the claims folder. 

6.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations to determine the etiology of the claimed conditions.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

** In answering these questions, the examiners are informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The examiners are informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved. 

Stab Wound: the examiner must state whether the Veteran currently has residuals of a stab wound to the right thigh/leg and if so, state whether  it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's assertions that he was stabbed in the right thigh during service, received 40 stitches, and then used crutches for two months.  

Feet: the examiner should state the disorders of the bilateral feet and offer an opinion as to whether it/they is/are at least as likely as not (a 50% or higher degree of probability) related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's assertions that his bilateral foot condition is the result of having high arches and marching with boots on during training.    

Shoulders: the examiner should whether the Veteran currently has a disorder of the bilateral shoulders and if so, offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's assertions that his condition is the result of heavy lifting and performing duties as an auto mechanic.    

Hands: the examiner should state whether the Veteran currently has a disorder of the bilateral hands and if so, offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's assertions that his condition is the result of heavy lifting and performing duties as an auto mechanic.    

Tinnitus:  the examiner should state whether the Veteran currently has bilateral tinnitus and if so, offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's military service, to include confirmed noise exposure from performing duties as an auto mechanic?  

** The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

** A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues on appeal and furnish to the Veteran and his representative an appropriate SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




